                                           L - Threads found 3-2015.jpg
              Case 8:15-cv-00011-TPB-CPT Document    160-12 Filed 05/27/20 Page 1 of 1 PageID 1882

                                                  Exhibit L
2000 to 2015: Note that for all the claims of Mr. Paris, only 17 out of 57,416 mentioned Oxebridge or Paris in any way,
and some of those were positive.

While some commented that Paris’ 40 day implementation claim was misleading, no one said that it could NOT be
done.

At best, some said it could not be done well, any more than one could accurately claim a 40 day course in law would
approximate, for example, a year of law school.




            2001     2004

                                         Also see Exhibit F
